Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Corrected notice of Allowability
 	This action supplements the Notice of Allowability mailed on 12/22/21 to verify examiner’s amendment on notice of allowability in order to correct a minor error.
 
EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney Lam P. Doan
(Reg. No. 63,593) on Dec. 01, 2020.

3. 	The claims have been amended as follows:

1.  	(Currently Amended) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:

 	in response to the input, retrieving a set of geographical hierarchy definitions, each geographical hierarchy definition in the set of hierarchy definitions comprising a number of levels in a geographical hierarchy and a data source for each level in the geographical hierarchy;
 	retrieving, from the data source specified for a first level in the geographical hierarchy defined by a geographical hierarchy definition in the set of geographical hierarchy definitions, a subset of a first set of geometries representing a first set of geographical regions belonging to the first level in the geographical hierarchy, wherein, for each geometry in the subset of the first set of geometries, at least one record in the dataset has a spatial point in the location field that falls within the geometry;
 	providing the subset of the first set of geometries in a view of a map;
 	receiving a selection of a second level in the geographical hierarchy defined
by the geographical hierarchy definition, wherein the data source specified for the second level in the geographical hierarchy and the data source specified for the first level in the geographical hierarchy are different data sources; and
 	in response to the selection of the second level, retrieving, from the data source specified for the second level in the geographical hierarchy, a subset of a second set of geometries representing a second set of geographical regions belonging to the second level in the geographical hierarchy, wherein each geometry in the subset of the second 

2. 	(Canceled).

3. 	(Canceled).

8. 	 (Currently Amended) A method comprising:
 	receiving an input specifying a location field of a dataset, the dataset comprising a set of records, each record in the set of records comprising the location field and a set of fields, the location field configured to store a spatial point;
 	in response to the input, retrieving a set of geographical hierarchy definitions, each geographical hierarchy definition in the set of hierarchy definitions comprising a number of levels in a geographical hierarchy and a data source for each level in the geographical hierarchy;
 	retrieving, from the data source specified for a first level in the geographical hierarchy defined by a geographical hierarchy definition in the set of geographical hierarchy definitions, a subset of a first set of geometries representing a first set of geographical regions belonging to the first level in the geographical hierarchy, wherein, for each geometry in the subset of the first set of geometries, at least one record in the dataset has a spatial point in the location field that falls within the geometry;
 	providing the subset of the first set of geometries in a view of a map;
wherein the data source specified for the second level in the geographical hierarchy and the data source specified for the first level in the geographical hierarchy are different data sources; and
 	in response to the selection of the second level, retrieving, from the data source specified for the second level in the geographical hierarchy, a subset of a second set of geometries representing a second set of geographical regions belonging to the second level in the geographical hierarchy, wherein each geometry in the subset of the second set of geometries has at least one record in the dataset with a spatial point in the location field that falls within the geometry.

9. 	(Canceled).

10. 	(Canceled).

15. 	(Currently Amended) A system comprising:
 	a set of processors; and
 	a non-transitory machine-readable medium storing instructions that when executed by at least one processor in the set of processors cause the at least one processor to:
 	receive an input specifying a location field of a dataset, the dataset comprising a set of records, each record in the set of records comprising the location field and a set of fields, the location field configured to store a spatial point;

 	retrieve, from the data source specified for a first level in the geographical hierarchy defined by a geographical hierarchy definition in the set of geographical hierarchy definitions, a subset of a first set of geometries representing a first set of geographical regions belonging to the first level in the geographical hierarchy, wherein, for each geometry in the subset of the first set of geometries, at least one record in the dataset has a spatial point in the location field that falls within the geometry;
 	provide the subset of the set of geometries in a view of a map;
 	receive a selection of a second level in the geographical hierarchy defined by the geographical hierarchy definition, wherein the data source specified for the second level in the geographical hierarchy and the data source specified for the first level in the geographical hierarchy are different data sources; and
 	in response to the selection of the second level, retrieve, from the data source specified for the second level in the geographical hierarchy, a subset of a second set of geometries representing a second set of geographical regions belonging to the second level in the geographical hierarchy, wherein each geometry in the subset of the second set of geometries has at least one record in the dataset with a spatial point in the location field that falls within the geometry.

16. 	(Canceled).

17. 	(Canceled).

21. 	(Currently Amended) The non-transitory machine-readable medium of claim 4, wherein the data source specified for the first specified for the second data sources.

22. 	(Currently Amended) The method of claim 11, wherein the data source
specified for the first specified
for the second data sources.

24. 	(New) The non-transitory machine-readable medium of claim 1, wherein the data sources for the levels in the geographical hierarchy are implemented in a same database.

25. 	(New) The method of claim 8, wherein the data sources for the levels in the
geographical hierarchy are implemented in a same database.

26. 	(New) The system of claim 18, wherein the data source specified for the first geographical hierarchy and the data source specified for the second geographical hierarchy are different data sources.

Allowable Subject Matter
 	Claims 1, 4-8, 11-15 and 18-26 are allowed. Claims 2-3, 9-10 and 16-17 are cancelled.  The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “receiving an input specifying a location field of a dataset, the dataset comprising a set of records, each record in the set of records comprising the location field and a set of fields, the location field configured to store a spatial point; in response to the input, retrieving a set of geographical hierarchy definitions, each geographical hierarchy definition in the set of hierarchy definitions comprising a number of levels in a geographical hierarchy and a data source for each level in the geographical hierarchy; retrieving, from the data source specified for a first level in the geographical hierarchy defined by a geographical hierarchy definition in the set of geographical hierarchy definitions, a subset of a first set of geometries representing a first set of geographical regions belonging to the first level in the geographical hierarchy, wherein, for each geometry in the subset of the first set of geometries, at least one record in the dataset has a spatial point in the location field that falls within the geometry; providing the subset of the first set of geometries in a view of a map; receiving a selection of a second level in the geographical hierarchy defined by the geographical hierarchy definition, wherein the data source specified for the second level in the geographical hierarchy and the data source specified for the first level in the geographical hierarchy are different data sources; and in response to the selection of the second level, retrieving, from the data source specified for the second level in the geographical hierarchy, a subset of a second set of geometries representing a second 

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163